GIERKE, Judge, joined by CRAWFORD, Judge
(concurring in the result):
I agree that an evidentiary hearing is required in this case, but not for the reasons set out in the lead opinion. I disagree with the Chief Judge on both the facts and the law.
With respect to the facts, I do not agree with that opinion that Captain Martin’s blanket denial that he was improperly influenced by Lieutenant Colonel McGrady should be rejected simply because “he failed to address the purpose and nature of his conversations with the commander.” 38 MJ at 273. Furthermore, my reading of the record and post-trial affidavits reveals several significant omissions rather than the contradictions or discrepancies asserted by the Chief Judge. For example, we cannot tell from the affidavits whether the two names which Captain Martin says appellant provided him were MSgt Elzey and MSgt Geeting. Furthermore, although MSgt Elzey and MSgt Geeting state in their affidavits that they were not interviewed by Captain Martin, they do not say whether anyone attempted to influence them not to testify for appellant. Finally, evidence from Lieutenant Colonel McGrady is conspicuously absent.
With respect to the law, I am concerned that the lead opinion appears to hold that a Court of Military Review lacks authority to resolve contradictory affidavits, except for the rare situation where “no reasonable person could view the opposing affidavits ... in light of the record of trial, and find the facts averred by appellant to support his claim of unlawful command influence.” 38 MJ at 273. Such a holding may be contrary to the express power given the Courts of Military Review in Article 66(c), Uniform Code of Military Justice, 10 USC § 866(c) to “weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact.” The Chief Judge implies that the Court of Military Review’s factfinding power is limited to the trial proceedings and does not extend to contested collateral issues raised by post-trial affidavit. I am not prepared to go that far at this time or to hold that a Court of Military Review may never resolve a conflict of affidavits. Such a holding goes beyond United States v. DuBay, 17 USCMA 147, 37 CMR 411 (1967), and is unnecessary to resolve this case.
In appellant’s case we are confronted with an absence of information. In order to resolve this case we need a factfinder to assess the credibility of witnesses and test the accuracy of their perceptions regarding appellant’s allegations of unlawful command influence. The nature of the factual issues to be resolved “make resort to affidavits unsatisfactory.” United States v. *275DuBay, supra at 149, 37 CMR at 413. Accordingly, I agree that an evidentiary hearing is necessary, so I concur in the result.